Order entered October 17, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00378-CV

                               TODD PRUETT, Appellant

                                            V.

                            MARK STOLZ, ET AL., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-07463

                                         ORDER
        Before the Court is appellant’s October 15, 2013 motion to file an amended brief.

Appellant’s amended brief was due on October 14, 2013. Appellant’s amended brief was filed

on October 11, 2013. Because appellant timely filed his amended brief, we DENY his motion as

moot.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE